Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. Claims 1, 3, 5-7 and 19-21 are currently under examination on the merits
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Objections
Claims 1 and 19, it is suggest to change “particles” in the oleophobic sealant layer as “a first particle” and “particles” in the hydrophobic sealant layer as “a second particle”, to make each of  “the dispersed particles” being clearly defined as “the first dispersed particle” and “the second dispersed particle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling a display panel comprising sealant layers having particles dispersed in a sealant matrix, does not reasonably provide enablement for the dispersed particle in the sealant layer being further configured to support the cell thickness formed between the first substrate and the second substrate. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, wherein the dispersed particles are configured to support thickness of the cell thickness formed between the first substrate and the second substrate.  No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art to specifically configure the dispersed particle to support the thickness of the cell formed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as being vague and indefinite when it recites "the dispersed particles in the oleophobic sealant layer and the dispersed particles in the hydrophobic sealant layer are further configured to support the cell thickness formed between the first substrate and the second substrate”, because one of ordinary skill in the art would not know how the dispersed particles are specifically configured to support the thickness of the cell thickness formed between the first substrate and the second substrate. Claims 3 and 5-7 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0062524, of record, ‘524 hereafter).
Regarding claims 1, 3, 5-7, 19 and 21, ‘524 discloses a display panel comprising a display area and a peripheral area (Fig 1 and Figs 4-7), a sealant containing silicon dioxide with oleophobic group such as –OH and –NH2 ([0052], [0088], [0093]-[0097]), reading upon instantly claimed oleophobic sealant, provided in the peripheral area on a side near the display area (Figs 4-7, one of sealant 420 or 410); and a sealant containing dispersed particles having hydrophobic group such as alkyl group or .  

Response to Arguments
Applicant's arguments filed on 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art Kim’524 does not teach which of the inner side layer or outer side layer of the sealant is an oleophobic sealant layer or hydrophobic sealant layer. It is noted that either sealant layers of 420 or 410 as disclosed in ‘524 reads upon the presently claimed inner side sealant layer or outer side sealant layer. According to the present claims (see depend claims 2-5), the oleophobic sealant comprises particles having oleophobic functional group such as –OH, and the hydrophobic sealant comprises particles having functional groups such as –CnH2n+1. ‘524 discloses sealant layers containing particles with oleophobic functional group and particles with hydrophobic functional groups, which renders the sealant layers of ‘524 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782